Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants arguments have been reconsidered and are found to be persuasive.  The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. Applicant’s arguments filed 05/18/2022 were found persuasive. Specifically, Donnangelo provides no reason to select arbitrary pairs of electrodes within the Hoefelmayr milking system. The system of Hoefelmayr scans every single electrode present in the system providing a quick and accurate method for obtaining measurements. Incorporating the selection of arbitrary pairs of electrodes is not necessary and would not have been obvious to utilize within Hoefelmayr. Additionally, Hoefelmayr and Donnangelo are structurally different systems, specifically Hoefelmayr taking direct contact measurements and Donnangelo taking indirect measurements, and the combination of these references would not have been obvious to one of ordinary skill in the art. The closest prior art of record fails to disclose or make obvious, specifically, the arbitrary pair selection of electrodes within the sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642